Citation Nr: 1454337	
Decision Date: 12/10/14    Archive Date: 12/16/14

DOCKET NO.  12-00 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial compensable rating for a left ankle strain prior to July 3, 2008, and a rating higher than 10 percent since.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for sleep apnea (claimed as a sleep disorder).

5.  Entitlement to service connection for migraine headaches, including as due to service-connected posttraumatic stress disorder (PTSD) and Persian Gulf War service.

6.  Entitlement to service connection for left foot arthritis.

7.  Entitlement to service connection for chronic fatigue with muscle and joint aches, including as due to the service-connected PTSD and Persian Gulf War service.

8.  Entitlement to service connection for chronic reflex sympathetic dystrophy, including as due to the service-connected chronic left ankle strain.

9.  Entitlement to service connection for left ankle arthritis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1988 to December 1991.

He appealed to the Board of Veterans' Appeals (Board/BVA) from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In support of his claims, he testified at a February 2013 hearing at the RO before the undersigned Veterans Law Judge (VLJ) of the Board, i.e., a Travel Board hearing.  A copy of the hearing transcript has been associated with the claims file, so is of record.

At the outset of the hearing, the Veteran withdrew his appeal of nearly all of his claims, except those for a higher rating for his chronic left ankle strain and for service connection for tinnitus.  So the Board is summarily dismissing those several other claims that he withdrew.  See 38 C.F.R. § 20.204 (2014).  Whereas the Board, instead, is deciding - indeed granting - the claim for service connection for tinnitus, but remanding the claim for a higher rating for the left ankle strain for further development and consideration.  The remand of this latter claim will be to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  During his February 2013 Travel Board hearing, the Veteran withdrew his claims for service connection for sleep apnea, migraine headaches, left foot arthritis, bilateral hearing loss, chronic fatigue with muscle and joint aches, chronic reflex sympathetic dystrophy, and left ankle arthritis.

2.  It is just as likely as not his tinnitus incepted during his service and has persisted since.


CONCLUSIONS OF LAW

1.  The criteria are met for withdrawal of his Substantive Appeal concerning his claims for service connection for sleep apnea, migraine headaches, left foot arthritis, bilateral hearing loss, chronic fatigue with muscle and joint aches, chronic reflex sympathetic dystrophy, and left ankle arthritis.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2014).

2.  Resolving all reasonable doubt in his favor, his tinnitus is the result of injury (namely, acoustic trauma) incurred in service. 38 U.S.C.A. §§ 1110, 1131 (West 2002 and Supp. 2013); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Several Withdrawn Claims

During his February 2013 Travel Board hearing, the Veteran withdrew his appeal for service connection for sleep apnea, migraine headaches, left foot arthritis, bilateral hearing loss, chronic fatigue with muscle and joint aches, chronic reflex sympathetic dystrophy, and left ankle arthritis.  According to 38 C.F.R. § 20.204(b), a withdrawal of an appeal must be in writing, must include the name of the Veteran, the applicable claim number, and a statement that the appeal is being withdrawn, and must be received by the Board prior to issuance of a decision regarding the claim or claims being withdrawn.  The hearing since has been transcribed, so reduced to writing.  38 C.F.R. § 20.204(b).

Moreover, immediately after the hearing, the Veteran also submitted a 
VA Form 21-4138 reiterating that he was withdrawing his appeal of these claims.  The Board realizes this statement failed to include bilateral hearing loss as one of the withdrawn claims.  However, taken together, the Veteran's transcript of his hearing and his statement are both in writing, list his name and claim number, and clearly express his intent to withdraw his appeal of these seven claims.  And since the Board had not yet issued a decision concerning these claims, the criteria are met for withdrawal of the appeal of these claims.  See id.

When a pending appeal is withdrawn, there is no longer an allegation of error of fact or law with respect to the determination that had been previously appealed.  Consequently, dismissal of the pending appeal is the appropriate disposition.  See 38 U.S.C.A. § 7105(d).

Accordingly, further action by the Board concerning these claims of entitlement to service connection for sleep apnea, migraine headaches, left foot arthritis, bilateral hearing loss, chronic fatigue with muscle and joint aches, chronic reflect sympathetic dystrophy, and left ankle arthritis is unwarranted, and the appeal of these claims is dismissed.  Id.

II. Tinnitus

The Veterans Claims Assistance Act of 2000 (VCAA) outlines procedural assistance VA must provide claimants in certain cases.  If the VCAA is applicable, the Board must ensure that the required notice and assistance provisions of the law have been properly applied.  In this case, however, the Board is granting in full the benefit sought on appeal - at least as concerning this claim for tinnitus.  Consequently, the Board need not discuss whether there has been compliance with the VCAA because even if the Board was to assume, for the sake of argument, there has not been, this still would be inconsequential and, thus, ultimately amount to no more than nonprejudicial, i.e., harmless error.  38 C.F.R. § 20.1102 (2014).  See also Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic or this is legitimately questionable, then generally a showing of continuity of symptoms after service is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection based on continuity of symptomatology under § 3.303(b), however, only applies to the chronic diseases specifically listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Tinnitus is not one of these diseases listed in this VA regulation.  Nevertheless, service connection may be granted for any disease diagnosed after discharge from service, when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).


In his June 2008 claim, the Veteran reported experiencing ringing in his ears (so tinnitus) since his active duty service.  He further attested to experiencing intermittent bilateral tinnitus since service during his June 2009 VA compensation examination.  He attributed the tinnitus, also during his hearing, to exposure to small arms fire, noise from heavy equipment, and rocket fire during his service.  Since his military occupational specialty (MOS) was multiple launch rocket system crew member, and he served in a combat area in Southwest Asia during Operation Desert Storm/Desert Shield, his military noise exposure is being conceded.  See DD Form 214.

Tinnitus is "a noise in the ear, such as ringing, buzzing, roaring, or clicking."  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1714 (28th ed. 1994).  It is often subjective in nature; indeed, because of its inherently subjective nature, even a layman such as the Veteran is considered competent to report the observable manifestations of this disease like this ringing, buzzing, roaring, or clicking sound mentioned.  He is competent to provide evidence regarding tinnitus, as it is a condition readily apparent through the senses.  See Charles v. Principi, 16 Vet. App. 370 (2002) (holding that tinnitus is subjective and the kind of condition lay testimony is competent to describe); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (a Veteran is competent to report symptoms that require only personal knowledge, not medical expertise, as they come to him through his senses).  The Board, therefore, must determine whether his assertions regarding the incurrence of tinnitus in service also are credible.  Indeed, the Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

Here, the Board ultimately finds no reason to doubt the Veteran's credibility regarding his tinnitus, both in terms of when he began experiencing it and its duration.  His reports regarding the onset of his tinnitus during his service have been consistent since the filing of his claim.


The June 2009 VA compensation examiner concluded the Veteran's tinnitus was not caused by or a result of military noise exposure.  While the examiner did not necessarily provide clear explanation or rationale for that unfavorable opinion, presumably it was at least partly predicated on the conclusion that the Veteran's hearing loss, as well, was not attributable to his service (so military noise exposure included) since it did not become evident until after 2007, i.e., not until long after the conclusion of his service in 1991.  But the Veteran did competently and credibly testify that he had experienced tinnitus in service and ever since, so even prior to the indication of hearing loss in 2007.  As such, unlike the hearing loss, the VA examiner's disassociation of the tinnitus from the Veteran's service was based on an inaccurate factual premise (at least one that was not wholly accurate).  So the probative value of the opinion concerning the tinnitus correspondingly declines.  See Reonal v. Brown, 5 Vet. App. 458 (1993) (An opinion is only as good and credible as the history on which it was based; thus, the Board may reject a medical opinion based on an inaccurate factual predicate).  A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the Veteran).  A medical opinion that is based on facts provided by the appellant that previously have been found to be inaccurate or because other facts in the record contradict the facts provided by the appellant that formed the basis for the opinion may be rejected; however, to reiterate, a medical opinion may not be disregarded solely on the rationale that the medical opinion was based on a history given by the appellant.  See Coburn v. Nicholson, 19 Vet. App. 427 (2006).  The probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).


Here, then, the evidence is at least in relative equipoise, meaning about evenly balanced for and against the claim as concerning when the Veteran first experienced tinnitus and to what extent in the years since, and in this circumstance the claim must granted with resolution of this reasonable doubt in his favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), ("a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail.").  See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (An "absolutely accurate" determination of etiology is not a condition precedent to granting service connection, nor is "definite" or "obvious" etiology).  Rather, this need only be an "as likely as not" proposition, which in this instance it is for the reasons and bases discussed.


ORDER

The claim of entitlement to service connection for tinnitus is granted.

However, the claims of entitlement to service connection for sleep apnea, migraine headaches, left foot arthritis, chronic fatigue with muscle aches and joint aches, chronic reflex sympathetic dystrophy, and left ankle arthritis are all instead dismissed since withdrawn.


REMAND

As concerning the remaining claim for a higher disability rating for the chronic left ankle strain, the Board sincerely regrets the additional delay that inevitably will result from remanding - rather than immediately deciding - this remaining claim, but it is necessary to ensure there is a complete record and so the Veteran is afforded every possible consideration.


The Board sees the Veteran last had a VA compensation examination for this service-connected disability in May 2011, so some 31/2 years ago.  And during his February 2013 Travel Board hearing, he testified that his pain and other symptoms had worsened significantly since then.  He explained that he works as a security officer, managing gait traffic, etc., so does not have to do any prolonged standing and would not be able to if it was required.  He also indicated he wears an "air cast" every day because the ankle is unstable, that he can no longer do the running required of the physical training test associated with his job, and that he consequently is allowed to walk, instead, since a doctor's note allows this concession.  So in this circumstance another VA examination is warranted reassessing the severity of this service-connected disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007), citing Caluza v. Brown, 7 Vet. App. 498, 505-06 (1998) ("Where the record does not adequately reveal the current state of the claimant's disability... the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.").  See also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

His current treatment records should also be obtained and considered.

Accordingly, this claim is REMANDED for the following additional development and consideration:

1.  Obtain all outstanding, pertinent, medical treatment records, including those from the Central Arkansas Veterans Healthcare System dated since November 2011.  All additional treatment records the Veteran identifies should be obtained, as well, and associated with the claims file for consideration.  The amount of effort needed to be expended depends on who has custody of the records.  If they are not in the custody of a Federal department or agency, then 38 C.F.R. § 3.159(c)(1) controls, whereas subpart (c)(2) controls if they are.  

If these efforts yield negative results, a notation to that effect must be made in the file and the Veteran appropriately notified.  38 C.F.R. § 3.159(e)(1).

2.  Upon receipt of all additional records, schedule another VA compensation examination to reassess the severity of the Veteran's service-connected left ankle strain.

When reassessing the severity of this disability, the examiner must specify the range of motion of the left ankle on dorsiflexion and plantar flexion.  These ranges of motion should be measured in degrees, with normal range of motion additionally indicated for comparison.  For VA compensation purposes, normal dorsiflexion is considered to be from 0 to 20 degrees and normal plantar flexion from 0 to 45 degrees.  See 38 C.F.R. § 4.71, Plate II.

If motion is so restricted that there is what amounts to ankylosis, favorable or unfavorable, then this must be expressly indicated and at what angle.

The examiner must also determine whether there are objective clinical indications of pain/painful motion, weakened movement, premature/excess fatigability, or incoordination and, if feasible, these determinations should be expressed in terms of the degree of additional range-of-motion loss due to such factors.  This includes instances when these symptoms "flare-up" or when the left ankle is subject to prolonged, repetitive motion or use over a period of time.  And this determination also should be portrayed, if feasible, in terms of the degree of additional range of motion lost due to these factors.

The examiner must discuss the underlying reasoning or rationale supporting his or her opinions, whether favorable or unfavorable to the claim, if necessary citing to specific evidence in the file supporting conclusions.

3.  Then readjudicate this claim in light of this and all other additional evidence.  If this claim continues to be denied or is not granted to the Veteran's satisfaction, send him and his representative another SSOC and give them time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


